27 So. 3d 757 (2010)
Wallace Anthony WOODS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2911.
District Court of Appeal of Florida, Third District.
February 10, 2010.
Wallace Anthony Woods, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, GERSTEN, and LAGOA, JJ.
Prior report: 941 So. 2d 495.
PER CURIAM.
We treat the defendant's petition for writ of certiorari as an appeal of an order denying relief under Florida Rule of Criminal Procedure 3.800(a) and affirm.
Affirmed.